1

2

3

4

5

6                           UNITED STATES DISTRICT COURT
                          WESTERN DISCTRICT OF WASHINGTON
7                                    AT TACOMA

8     UNITED STATES OF AMERICA                          NO. CR 19-5143 RJB
      Plaintiff
9     v.                                                Order Continuing Trial and PTM
                                                        Deadline
10    JOSHUA PETTIS,
11    Defendant

12                                             Order

13           Defendant Joshua Pettis moves the Court to continue the trial in this case as

14   well as the Pretrial Motions Deadline. The Government has reviewed the motion
15   and advised defense counsel that it has no opposition to the motion.
16
             The Court GRANTS the motion. In doing so, it makes the following
17
     findings:
18
             1. The ends of justice served by granting this continuance outweigh the best
19
     interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).
20
             2. Proceeding to trial absent adequate time for the defense to prepare would
21
     result in a miscarriage of justice. 18 U.S.C. §3161(h)(7)(B)(i).
22

23
     Order Continuing Trial and PTM Deadline     1                       PHIL BRENNAN, Esq.
                                                                             P.O. Box 20432
                                                                            Seattle, WA 98102
                                                                             (206) 372-5881
1            3. The Court finds that the failure to grant the continuance would deny the

2    defense the reasonable time necessary for effective preparation, taking into account
3    the exercise of due diligence. Based on Mr. Pettis’s Motion to Continue, and the
4
     Court’s review of the files and records in this case, the Court finds that the defense
5
     needs additional time to review the discovery materials in this case, which consists
6
     of police reports and related material. Additional discovery is forthcoming, and the
7
     defense will need more time to review the same. The defense will also need
8
     additional time to conduct its own investigation of the case and review the law as it
9
     applies to this case.
10

11           Taking into account the exercise of due diligence, a continuance is necessary

12   to allow the defendant the reasonable time to meet the above objectives.

13   Accordingly, IT IS HEREBY ORDERED that the trial date is continued to January

14   27, 2020, at 9:30 a.m. and that the pretrial motions deadline shall be December 18,

15   2019. A pretrial conference shall be held on January 17, 2020, at 8:30 a.m. The
16   resulting period of delay from the filing date of this motion until the new trial date is
17
     excluded for speedy trial purposes under 18 U.S.C. § 3161(h)(7)(A) and (B).
18
             IT IS SO ORDERED this 13th day of May, 2019.
19

20

21
                                               A
                                               ROBERT J. BRYAN
22                                             United States District Judge
23
     Order Continuing Trial and PTM Deadline       2                       PHIL BRENNAN, Esq.
                                                                               P.O. Box 20432
                                                                              Seattle, WA 98102
                                                                               (206) 372-5881
